ACCEPTED
                                                                                                      12-14-00323-CV
                                                                                         TWELFTH COURT OF APPEALS
                                                                                                       TYLER, TEXAS
                                                                                                  7/8/2015 2:13:15 PM
                                                                                                        CATHY LUSK
                                                                                                               CLERK

                                    NO. 12-14-00323-CV

                                 IN THE                 FILED IN
                                                 12th COURT OF APPEALS
                        TWELFTH COURT OF APPEALS      TYLER, TEXAS
                                                  7/8/2015 2:13:15 PM
                              TYLER, TEXAS
                                                                                CATHY S. LUSK
___________________________________________________________________
                                                         Clerk

DAVID TUBB, ET AL.                                                          APPELLANTS

V.

ASPECT INTERNATIONAL, INC., ET AL.                 APPELLEES
__________________________________________________________________

               UNOPPOSED MOTION FOR EXTENSION OF TIME TO
                        FILE BRIEF OF APPELLEES

         Appellees, Aspect International, Inc. and James Michael Sterling, request a thirty (30)

day extension of the deadline for filing their brief, pursuant to Tex. R. App. P. 10.

         1.     July 8, 2015, is the current deadline for filing Appellees’ brief.

         2.     A thirty (30) day extension is requested.

         3.     The following facts are relied on to reasonably explain the need for an

extension. Keith Dollahite (the “attorney”) has not had adequate time to review the record,

research the law, and prepare a brief.

June 8                 The attorney received notice that Appellees’s brief was due on July 8.

June 9                 The attorney prepared pleadings in order to comply with deadlines in
                       Dralie Partners, Ltd., v. Ironwood Oil & Gas LLC, et al., Cause No.
                       D15-24152-CV, in the 13th District Court, Navarro County, Texas; and
                       prepared settlement documents and participated in conference calls with
                       opposing counsel, co-counsel, and clients in Pioneer Royalty, Inc., et al. v.
                       Gaither Petroleum Corp., et al., Cause No. 2012-255, in the 402nd Judicial

                                                 1
          District, Wood County, Texas.

June 10   The attorney prepared pleadings in order to comply with deadlines in
          Dralie Partners, Ltd., v. Ironwood Oil & Gas LLC, et al., Cause No.
          D15-24152-CV, in the 13th District Court, Navarro County, Texas;
          prepared settlement documents and participated in conference calls
          with opposing counsel, co-counsel, and clients in Pioneer Royalty, Inc.,
          et al. v. Gaither Petroleum Corp., et al., Cause No. 2012-255, in the
          402nd Judicial District, Wood County, Texas; prepared form contracts
          for a general contractor client; and participated in a construction site
          meeting with a client in an easement dispute.

June 11   The attorney prepared for and attending a hearing in In the Matter of
          the Marriage of Sarah Jeannean Burgess and Danny Burgess, Cause
          No. 10-2857-E, in the County Court at Law, Smith County, Texas; met
          with his client regarding a potential conflict in a lawsuit; prepared
          settlement documents and conferred with opposing counsel, co-counsel,
          and clients in Pioneer Royalty, Inc., et al. v. Gaither Petroleum Corp.,
          et al., Cause No. 2012-255, in the 402nd Judicial District, Wood County,
          Texas.

June 12   The attorney met with a new client; prepared form contracts for a
          general contractor client; met with his client regarding a potential
          conflict in a lawsuit; prepared settlement documents and conferred with
          opposing counsel, co-counsel, and clients in Pioneer Royalty, Inc., et
          al. v. Gaither Petroleum Corp., et al., Cause No. 2012-255, in the 402 nd
          Judicial District, Wood County, Texas; and prepared pleadings in order
          to comply with deadlines in Dralie Partners, Ltd., v. Ironwood Oil &
          Gas LLC, et al., Cause No. D15-24152-CV, in the 13 th District Court,
          Navarro County, Texas.

June 13   Saturday.

June 14   Sunday.

June 15   The attorney prepared pleadings in order to comply with deadlines in
          Dralie Partners, Ltd., v. Ironwood Oil & Gas LLC, et al., Cause No.
          D15-24152-CV, in the 13th District Court, Navarro County, Texas; and
          prepared dismissal documents in Elmer C. Honath, et al. v. Ironwood
          Oil & Gas LLC, et al., Cause No. D12-21145-CV, in the 13 th Judicial

                                  2
           District, Navarro County, Texas; and met with a client regarding an
           easement dispute at a construction site.

June 16    The attorney prepared a proposed supply contract for an out-of-state
           transaction and researched legal authorities affecting same; the attorney
           participated in conference calls with opposing counsel and his client
           in Fuentes, et al. v. Riggle, No. 6:14-CV-00179, in the United States
           District Court for the Eastern District of Texas, Tyler Division; and
           prepared settlement documents and conferred with opposing counsel,
           co-counsel, and clients in Pioneer Royalty, Inc., et al. v. Gaither
           Petroleum Corp., et al., Cause No. 2012-255, in the 402 nd Judicial
           District, Wood County, Texas.

June 17    The attorney prepared settlement documents and conferred with
           opposing counsel, co-counsel, and clients in Pioneer Royalty, Inc., et
           al. v. Gaither Petroleum Corp., et al., Cause No. 2012-255, in the 402 nd
           Judicial District, Wood County, Texas.

June 18    The attorney prepared settlement documents and conferred with
           opposing counsel, co-counsel, and clients in Pioneer Royalty, Inc., et
           al. v. Gaither Petroleum Corp., et al., Cause No. 2012-255, in the 402 nd
           Judicial District, Wood County, Texas.

June 19    The attorney prepared a reply brief in IN RE LAZY W DISTRICT NO . 1, No.
           15-0117, in the Texas Supreme Court.

June 20    The attorney prepared a reply brief in IN RE LAZY W DISTRICT NO . 1, No.
Saturday   15-0117, in the Texas Supreme Court.

June 21    The attorney prepared a reply brief in IN RE LAZY W DISTRICT NO . 1, No.
Sunday     15-0117, in the Texas Supreme Court.

June 22    The attorney prepared a reply brief in IN RE LAZY W DISTRICT NO . 1, No.
           15-0117, in the Texas Supreme Court.

June 23    The attorney traveled to Dallas for a meeting with a potential new
           client.




                                   3
June 24   The attorney prepared settlement documents and conferred with
          opposing counsel, co-counsel, and clients in Pioneer Royalty, Inc., et
          al. v. Gaither Petroleum Corp., et al., Cause No. 2012-255, in the 402 nd
          Judicial District, Wood County, Texas; prepared pleadings in order to
          comply with deadlines in Dralie Partners, Ltd., v. Ironwood Oil & Gas
          LLC, et al., Cause No. D15-24152-CV, in the 13 th District Court,
          Navarro County, Texas; and prepared lease amendments for a client.

June 25   The attorney prepared a proposed supply contract for an out-of-state
          transaction and researched legal authorities affecting same; reviewed
          and answered incoming correspondence from the previous few days;
          and prepared for mediation in Fuentes, et al. v. Riggle, No. 6:14-CV-
          00179, in the United States District Court for the Eastern District of
          Texas, Tyler Division.

June 26   The attorney met with co-counsel in Monty Clay, et al. v. AIG
          Aerospace Insurance Services, Inc., et al., No. 06-15-00024-CV, in the
          6th Court of Appeals, Texarkana, Texas.

June 27   Saturday.

June 28   Sunday.

June 29   The attorney met with his client and vendors, and prepared a proposed
          supply contract for an out-of-state transaction and researched legal
          authorities affecting same; and prepared for mediation in Fuentes, et al.
          v. Riggle, No. 6:14-CV-00179, in the United States District Court for
          the Eastern District of Texas, Tyler Division.

June 30   The attorney prepared for mediation in Fuentes, et al. v. Riggle, No.
          6:14-CV-00179, in the United States District Court for the Eastern
          District of Texas, Tyler Division; prepared pleadings in order to comply
          with deadlines in Dralie Partners, Ltd., v. Ironwood Oil & Gas LLC, et
          al., Cause No. D15-24152-CV, in the 13th District Court, Navarro
          County, Texas; and met with a client regarding an easement dispute at
          a construction site.

July 1    The attorney reviewed a demand letter issued to a client and prepared
          a response to same; prepared pleadings in order to comply with
          deadlines in Dralie Partners, Ltd., v. Ironwood Oil & Gas LLC, et al.,

                                  4
                     Cause No. D15-24152-CV, in the 13 th District Court, Navarro County,
                     Texas; and prepared discovery responses to comply with deadlines in
                     CompleteRX, Ltd v. Mother Frances Hospital Regional Health Care,
                     No. 01-14-0001-1844, before the American Arbitration Association,
                     Dallas, Texas.

July 2               The attorney prepared for mediation in Fuentes, et al. v. Riggle, No.
                     6:14-CV-00179, in the United States District Court for the Eastern
                     District of Texas, Tyler Division; prepared pleadings in order to comply
                     with deadlines in Dralie Partners, Ltd., v. Ironwood Oil & Gas LLC, et
                     al., Cause No. D15-24152-CV, in the 13th District Court, Navarro
                     County, Texas; and met with clients and co-counsel to review
                     settlement documents in Pioneer Royalty, Inc., et al. v. Gaither
                     Petroleum Corp., et al., Cause No. 2012-255, in the 402 nd Judicial
                     District, Wood County, Texas.

July 3               Office closed in observance of July 4.

July 4               Saturday.

July 5               Sunday.

July 6               The attorney prepared for mediation in Fuentes, et al. v. Riggle, No.
                     6:14-CV-00179, in the United States District Court for the Eastern
                     District of Texas, Tyler Division; and prepared for mediation in
                     Pioneer Royalty, Inc., et al. v. Gaither Petroleum Corp., et al., Cause
                     No. 2012-255, in the 402nd Judicial District, Wood County, Texas.

July 7               The attorney attended mediation in Pioneer Royalty, Inc., et al. v.
                     Gaither Petroleum Corp., et al., Cause No. 2012-255, in the 402 nd
                     Judicial District, Wood County, Texas.

July 8               The attorney attended mediation in Pioneer Royalty, Inc., et al. v.
                     Gaither Petroleum Corp., et al., Cause No. 2012-255, in the 402 nd
                     Judicial District, Wood County, Texas.

         4.   The attorney plans to complete the Appellees’ brief within the next thirty (30)
days.

         5.   This is Appellees’ first request for an extension of this deadline.

                                              5
       WHEREFORE, Appellees, Aspect International, Inc. and James Michael Sterling,

request the Court to grant this motion.

                                          Respectfully submitted,

                                          M. KEITH DOLLAHITE, P.C.
                                          5457 Donnybrook Avenue
                                          Tyler, Texas 75703
                                          (903) 581-2110
                                          (903) 581-2113 (Facsimile)

                                                /s/ Keith Dollahite
                                          By:______________________________________
                                                M. Keith Dollahite
                                                State Bar No. 05958550




                          CERTIFICATE OF CONFERENCE

       Before filing this motion, Greg Smith, the attorney for Appellants, was contacted
about this motion, and he indicated he does not oppose this motion.

                                                /s/ Keith Dollahite
                                          ________________________________________




                                            6